                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                 Case No. 18-51118-SLJ
Raymond Juarez                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-5          User: pwright                Page 1 of 2                   Date Rcvd: Dec 13, 2019
                              Form ID: 309A                Total Noticed: 54


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 15, 2019.
db              Raymond Juarez,    5358 Landau Ct,    San Jose, CA 95123-2126
aty            +Adam Thursby,    The Law Offices of Michelle Ghidotti,     1920 Old Tustin Ave.,
                 Santa Ana, CA 92705-7811
aty            +Kristin A. Zilberstein,     The Law Offices of Michelle Ghidotti,    1920 Old Tustin Ave.,
                 Santa Ana, CA 92705-7811
reqntc         +U.S. Bank Trust National Association, as Trustee o,      The Law Offices of Michelle Ghidotti,
                 1920 Old Tustin Avenue,     Santa Ana, CA 92705-7811
14782026        AmexDSNB,    9111 Duke Blvd,    Mason, OH 45040-8999
14782027        BSI Financial Service,    PO Box 517,    Titusville, PA 16354-0517
14783708       +BSI Financial Services,     1425 Greenway Dr., #400,    Irving, TX 75038-2480
14782030      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: CBNA,      50 NW Point Blvd,    Elk Grove Village, IL 60007-1032)
15093045        In Box Loan,    PO Box 881,    Santa Rosa, CA 95402-0881
15093046        Intero Real Estate Services,     5580 Almaden Expy # Expwy,    San Jose, CA 95118-3605
14782038        Meriwest Credit Union,    PO Box 530953,    San Jose, CA 95153-5353
14794688       +Meriwest Credit Union,    5615 Chesbro Ave.,    San Jose, CA 95123-3057
15093042        Midland Funding,    30699 Russell Ranch Rd Ste 215,     Westlake Village, CA 91362-7375
15093047        Ming Xie & Ting Wang,    co THe Hanna Group,    5580 Almaden Expy # Expwy,
                 San Jose, CA 95118-3605
14794942        PG & E (A),    PO Box 997300,    Sacramento, CA 95899-7300
14782039        Pacific Bell Telephone Company,     430 Bush St Fl 1,    San Francisco, CA 94108-3735
15093048        Pacific Real Estate & Mortgage,     3005 Silver Creek Rd Ste 214,    San Jose, CA 95121-1791
15093043        Rory Clark,    30699 Russell Ranch Rd Ste 215,     Westlake Village, CA 91362-7375
14782040        Specialized Loan Servicing LLC,     PO Box 636005,    Littleton, CO 80163-6005
14784303       +U.S. Bank Trust N.A.,    c/o BSI Financial Services,     1425 Greenway Dr., #400,
                 Irving, TX 75038-2480
14783506       +U.S. Bank Trust National Association,     c/o Kristin A. Zilberstein, Esq.,
                 LAW OFFICES OF MICHELLE GHIDOTTI,     1920 Old Tustin Ave,    Santa Ana, CA 92705-7811
14817270       +US Bank Trust National Association,     c/o BSI Financial Services,    1425 Greenway Dr.,ste 400,
                 Irving TX 75038-2480
14782043        US Bank, N.A.,    PO Box 52708,    Irvine, CA 92619-2708

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Fullerlawfirmecf@aol.com Dec 14 2019 02:41:32        Lars T. Fuller,
                 The Fuller Law Firm,    60 N Keeble Ave.,    San Jose, CA 95126-2723
tr             +EDI: BFHJELMESET.COM Dec 14 2019 07:38:00       Fred Hjelmeset,    P.O.Box 4188,
                 Mountain View, CA 94040-0188
smg             EDI: EDD.COM Dec 14 2019 07:38:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Dec 14 2019 07:38:00       CA Franchise Tax Board,    Attn: Special Procedures,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Dec 14 2019 07:38:00       State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,     P.O. Box 942879,    Sacramento, CA 94279
smg             EDI: IRS.COM Dec 14 2019 07:38:00      IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
ust             E-mail/Text: ustpregion17.sj.ecf@usdoj.gov Dec 14 2019 02:41:49
                 Office of the U.S. Trustee / SJ,    U.S. Federal Bldg.,    280 S 1st St. #268,
                 San Jose, CA 95113-3004
reqntc         +EDI: RMSC.COM Dec 14 2019 07:38:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 P.O. Box 41021,    Norfolk, VA 23541-1021
14795306       +EDI: CRFRSTNA.COM Dec 14 2019 07:38:00       CREDIT FIRST NA,    PO BOX 818011,
                 CLEVELAND, OH 44181-8011
14782028        EDI: CAPITALONE.COM Dec 14 2019 07:38:00       Capital One Bank,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
14782029        E-mail/Text: bankruptcy@cavps.com Dec 14 2019 02:41:53        Cavalry SPVI, LLC,    PO Box 27288,
                 Tempe, AZ 85285-7288
15093044        E-mail/Text: legalbankruptcy@sanjoseca.gov Dec 14 2019 02:42:00        City of San Jose,
                 Housing Department,    200 E Santa Clara St Fl 12,    San Jose, CA 95113-1903
15093041       +E-mail/Text: dor.bankruptcy@fin.sccgov.org Dec 14 2019 02:41:37        County of Santa Clara,
                 70 W Hedding St,    San Jose, CA 95110-1768
14782031        EDI: CRFRSTNA.COM Dec 14 2019 07:38:00       Credit First N.A.,    PO Box 81083,
                 Cleveland, OH 44181-0083
14782032        E-mail/PDF: creditonebknotifications@resurgent.com Dec 14 2019 02:37:59         Credit One Bank,
                 PO Box 98873,    Las Vegas, NV 89193-8873
14809656        EDI: Q3G.COM Dec 14 2019 07:38:00      Department Stores National Bank,     c/o Quantum3 Group LLC,
                 PO Box 657,    Kirkland, WA 98083-0657
14802789        EDI: CALTAX.COM Dec 14 2019 07:38:00       FRANCHISE TAX BOARD,    BANKRUPTCY SECTION MS A340,
                 PO BOX 2952,    SACRAMENTO CA 95812-2952
14782033        EDI: CALTAX.COM Dec 14 2019 07:38:00       Franchise Tax Board,    PO Box 942867,
                 Sacramento, CA 94267-0001
14812968       +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 14 2019 02:37:37
                 Good Samaritan Hospital,    Resurgent Capital Services,    PO Box 1927,
                 Greenville, SC 29602-1927
14782034        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 14 2019 02:37:38
                 Good Samaritan Hospital,    PO Box 1927,    Greenville, SC 29602-1927
       Case: 18-51118       Doc# 60      Filed: 12/15/19    Entered: 12/15/19 21:13:21        Page 1 of 4
District/off: 0971-5                  User: pwright                      Page 2 of 2                          Date Rcvd: Dec 13, 2019
                                      Form ID: 309A                      Total Noticed: 54


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14782036        EDI: CHASE.COM Dec 14 2019 07:38:00      JPMorgan Chase Bank NA,    270 Park Ave # 12,
                 New York, NY 10017-7924
14808653        EDI: CAUT.COM Dec 14 2019 07:38:00      JPMorgan Chase Bank, N.A.,    PO Box 29505 AZ1-1191,
                 Phoenix AZ 85038-9505
14814231        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 14 2019 02:37:38
                 LVNV Funding, LLC its successors and assigns as,    assignee of MHC Receivables, LLC and,
                 FNBM, LLC,    Resurgent Capital Services,   PO Box 10587,   Greenville, SC 29603-0587
14782037        EDI: TSYS2.COM Dec 14 2019 07:38:00      MCYDSNB,   9111 Duke Blvd,    Mason, OH 45040-8999
14796516        E-mail/Text: PGEBankruptcy@pge.com Dec 14 2019 02:41:58      PG&E,    P O BOX 8329,
                 C/O BANKRUPTCY/C2HX,    STOCKTON, CA 95208
14814972        EDI: PRA.COM Dec 14 2019 07:38:00      Portfolio Recovery Associates, LLC,    POB 41067,
                 Norfolk VA 23541
14816930       +E-mail/Text: bncmail@w-legal.com Dec 14 2019 02:41:52      TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,   SEATTLE, WA 98121-3132
14782041        EDI: WTRRNBANK.COM Dec 14 2019 07:38:00      TD Bank USA/Target Credit,    PO Box 673,
                 Minneapolis, MN 55440-0673
14782042        E-mail/Text: _sagcallcenter@techcu.com Dec 14 2019 02:41:38       Technology Credit Union,
                 PO Box 1300,    San Jose, CA 95108-1300
14782044        E-mail/Text: ebn@vativrecovery.com Dec 14 2019 02:41:46      Vativ Recovery Solutions, LLC,
                 PO Box 40728,    Houston, TX 77240-0728
14782045        EDI: BLUESTEM Dec 14 2019 07:38:00      WebBank Fingerhut Credit,    6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
                                                                                              TOTAL: 31

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                US Bank Trust NA
14782035*         Internal Revenue Service,   PO Box 7346,   Philadelphia, PA                    19101-7346
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2019 at the address(es) listed below:
              Adam Thursby    on behalf of Creditor   US Bank Trust NA ecfnotifications@ghidottilaw.com
              Devin Derham-Burk    ctdocs@ch13sj.com
              Devin L. Pace   on behalf of Trustee Devin Derham-Burk ctdocs@ch13sj.com
              Fred Hjelmeset    fhtrustee@gmail.com, CA90@ecfcbis.com
              Kristin A. Zilberstein   on behalf of Creditor   US Bank Trust NA
               bknotifications@ghidottiberger.com, gbadmin@ecf.courtdrive.com
              Kristin A. Zilberstein   on behalf of Requestor   U.S. Bank Trust National Association, as
               Trustee of the SCIG Series III Trust bknotifications@ghidottiberger.com,
               gbadmin@ecf.courtdrive.com
              Lars T. Fuller   on behalf of Debtor Raymond Juarez Fullerlawfirmecf@aol.com,
               Larsfullerecf@aol.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
                                                                                            TOTAL: 8




         Case: 18-51118            Doc# 60        Filed: 12/15/19          Entered: 12/15/19 21:13:21                Page 2 of 4
      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Raymond Juarez                                                             Social Security number or ITIN            xxx−xx−2584
                      First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             California Northern Bankruptcy Court                  Date case filed in chapter 13                    5/15/18

Case number:          18−51118 SLJ 7                                                             Date case converted to chapter 7               12/12/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                 About Debtor 1:                                               About Debtor 2:

 1.     Debtor's full name                       Raymond Juarez

 2.     All other names used in the
        last 8 years

 3.    Address                                 5358 Landau Ct
                                               San Jose, CA 95123−2126

 4.    Debtor's attorney                       Lars T. Fuller                                                  Contact phone (408)295−5595
                                               The Fuller Law Firm
       Name and address                        60 N Keeble Ave.
                                               San Jose, CA 95126−2723

 5.    Bankruptcy trustee                      Fred Hjelmeset                                                  Contact phone (650)386−5634
                                               P.O.Box 4188                                                    Email: fhtrustee@gmail.com
       Name and address                        Mountain View, CA 94040

 6.         Bankruptcy clerk's office                          280 South First Street                         Hours open: 9:00 am to 4:30 pm,
                                                               Room 3035                                      Monday − Friday
            Documents in this case may be filed at this        San Jose, CA 95113
            address. You may inspect all records filed in                                                     Contact phone: 408−278−7500
            this case at this office or online at
            www.pacer.gov.
                                                                                                              Date: 12/13/19
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      Case: 18-51118                Doc# 60            Filed: 12/15/19              Entered: 12/15/19 21:13:21                        Page 3 of 4
Debtor Raymond Juarez                                                                                                    Case number 18−51118 SLJ 7


7. Meeting of creditors                                      January 14, 2020 at 08:30 AM                                          Location:

    Debtors must attend the meeting to be questioned         The meeting may be continued or                                       U.S. Federal Bldg.,
    under oath. In a joint case, both spouses must attend.   adjourned to a later date. If so, the date                            280 S 1st St. #130,
    Creditors may attend, but are not required to do so.
                                                             will be on the court docket.                                          San Jose, CA 95113
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                      The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have the
    right to file a motion to dismiss the case under 11
    U.S.C. § 707(b). Debtors may rebut the presumption
    by showing special circumstances.


9. Deadlines                                                 File by the deadline to object to                    Filing
                                                             discharge or to challenge whether                    deadline:
    The bankruptcy clerk's office must receive these         certain debts are dischargeable:                     3/16/20
    documents and any required filing fee by the
    following deadlines.
                                                             You must file a complaint:

                                                             • if you assert that the debtor is not entitled to
                                                               receive a discharge of any debts under any of
                                                               the subdivisions of 11 U.S.C. § 727(a)(2)
                                                               through (7),
                                                               or
                                                             • if you want to have a debt excepted from
                                                               discharge under 11 U.S.C § 523(a)(2), (4), or
                                                               (6).
                                                             You must file a motion:
                                                             • if you assert that the discharge should be
                                                               denied under § 727(a)(8) or (9).


                                                             Deadline to object to exemptions:                                     Filing deadline: 30
                                                             The law permits debtors to keep certain property                      days after the conclusion
                                                             as exempt. If you believe that the law does not                       of the meeting of creditors
                                                             authorize an exemption claimed, you may file an
                                                             objection.


10. Proof of claim                                         No property appears to be available to pay creditors. Therefore, please do not
                                                           file a proof of claim now. If it later appears that assets are available to pay
    Please do not file a proof of claim unless you receive creditors, the clerk will send you another notice telling you that you may file a
    a notice to do so.                                     proof of claim and stating the deadline.

11. Creditors with a foreign address                         If you are a creditor receiving a notice mailed to a foreign address, you may file
                                                             a motion asking the court to extend the deadlines in this notice. Consult an
                                                             attorney familiar with United States bankruptcy law if you have any questions
                                                             about your rights in this case.

12. Exempt property                                          The law allows debtors to keep certain property as exempt. Fully exempt
                                                             property will not be sold and distributed to creditors. Debtors must file a list of
                                                             property claimed as exempt. You may inspect that list at the bankruptcy clerk's
                                                             office or online at www.pacer.gov. If you believe that the law does not authorize
                                                             an exemption that the debtors claim, you may file an objection. The bankruptcy
                                                             clerk's office must receive the objection by the deadline to object to exemptions
                                                             in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




    Case: 18-51118                  Doc# 60            Filed: 12/15/19              Entered: 12/15/19 21:13:21                         Page 4 of 4
